Citation Nr: 1202366	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-39 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a separate compensable rating for hypertension secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a September 2003 rating decision, the RO denied service connection for PTSD and the Veteran filed a timely appeal.  In July 2006, the Veteran testified at hearing before RO personnel; a transcript of that hearing is of record.

In a May 2008 rating decision, the RO granted service connection and assigned a 0 percent (noncompensable) rating for hypertension secondary to diabetes mellitus; the noncompensable rating for hypertension was incorporated in the 20 percent evaluation for diabetes mellitus, effective October 10, 2003.  The Veteran appealed and requested a separate compensable evaluation for hypertension.  

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Here, although the Veteran has claimed entitlement to service connection for PTSD, the Board has expanded the issue to include any other diagnosed psychiatric disorders.  

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Hypertension secondary to diabetes mellitus is manifested by diastolic pressure readings predominantly less than 100 and systolic pressures predominately below 160; historically, diastolic pressure readings have been predominantly less than 100.


CONCLUSION OF LAW

The criteria for a separate, compensable rating for hypertension secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.104, 4.120, Diagnostic Codes 7101, 7913 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The claim for a higher rating for hypertension arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), his military personnel records, and all of the identified post-service VA and private treatment records.  The Veteran was afforded a VA examination for hypertension in January 2005 and blood pressure readings were also taken during VA examinations conducted in April 2007 and December 2008.  For the reasons discussed below, the evidence is adequate to make a determination on the claim herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disability on appeal has not significantly changed during the relevant time period, and a uniform evaluation is warranted.

As mentioned above, the Veteran's hypertension has been evaluated as 0 percent disabling and incorporated in the 20 percent evaluation for diabetes mellitus as part of the diabetic process.  

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

Under Diagnostic Code 7101, Note 1 provides:  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

During the January 2005 VA hypertension examination, the Veteran reported that he was first diagnosed with hypertension by VA in 2003.  VA treatment records dated in June 2003 reflect that the Veteran's blood pressure was 146/92 and 146/100, he was diagnosed with hypertension and started on Metoprolol.  

VA treatment records reflect that the Veteran's blood pressure was 156/96 (right arm) and 148/98 (left arm) in July 2003; 132/86 in August 2003; 144/95 and 139/97 in December 2003; and 112/78 in May 2004.

A November 2004 private treatment record from Dr. Belbel reflects that the Veteran's blood pressure was 120/100.

VA treatment records show that the Veteran's blood pressure was 131/93, 148/91, and 137/87 in December 2004.

The report of the January 2005 VA examination for hypertension reflects that the Veteran's blood pressure was 130/74 (sitting), 126/70 (standing), and 134/78 (supine).  The examiner indicated that the Veteran's hypertension was stable.  


VA treatment records reflect that the Veteran's blood pressure was 134/87 in May 2005; 125/83 in June 2005; 137/87 in November 2005; 120/83 in December 2006; 114/84, and 116/80 in January 2007;

The report of an April 2007 VA examination reflects that the Veteran's blood pressure was 120/90, 129/86, and 126/84.

VA treatment records show that the Veteran's blood pressure was 110/69 in July 2007; 115/73 in November 2007; 106/66 in March 2008; 118/76 in July 2008; and 105/57 in November 2008.

The report of a December 2008 VA examination indicates that the Veteran's blood pressure was 110/65.

Applying the rating criteria to the facts of this case, the Board finds that the criteria for a compensable rating for hypertension have not been met for any time during the applicable appeal period.  At no time has the Veteran's systolic blood pressure been 160 or more.  Furthermore, although there were two instances where the Veteran's diastolic blood pressure readings were 100 (in June 2003 and November 2004), his diastolic blood pressure has been predominantly less than 100.  The Board notes that the Veteran has been on medication for hypertension since June 2003, but the evidence does not reflect a history of diastolic pressure predominantly 100 or more.  The Veteran's blood pressure during service was 102/64 at entrance and 120/78 at discharge and the record does not contain any other blood pressure readings prior to June 2003.  As there is no showing of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more, a compensable, 10 percent rating for hypertension is not warranted.  

The Board points out that the rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.  In this case, however, the Veteran's noncompensable rating for hypertension has been incorporated in the 20 percent evaluation for diabetes mellitus under Diagnostic Code 7913.  The criteria for evaluating diabetes mellitus provide that noncompensable complications are to be considered part of the diabetic process under Diagnose Code 7913.  38 C.F.R. 
§ 4.120, Diagnostic Code 7913, Note 1 (2011).  Therefore, since the Veteran's hypertension is noncompensable and considered part of the diabetic process, the Board finds that it is appropriately included in the 20 percent evaluation for diabetes mellitus under Diagnostic Code 7913.  In this regard, the Board points out that the Veteran's private physician, Dr. Belbel, opined that the Veteran's hypertension was due to diabetes.

The Board has considered the Veteran's lay assertions in which he argues that he is entitled to a compensable rating for hypertension because he has been on medication for hypertension and has had diastolic blood pressure of 100 since 2003.  However, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a compensable rating for hypertension.  While the Veteran has had two isolated instances where his diastolic pressure was 100, his diastolic pressure has been predominately less than 100.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's hypertension.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  We again note that the rating schedule specifically provides that non-compensable are considered part of the diabetic process.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted. 

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record reflects that the Veteran has been employed throughout the appeal period.  Furthermore, he has not alleged, nor does the evidence show, that his hypertension renders him unemployable.  As such, the Board finds there is no implicit claim for TDIU. 

Finally, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for the disability on appeal.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

A separate, compensable rating for hypertension secondary to diabetes mellitus is denied.


REMAND

The Veteran alleges that he has PTSD as a result of his military service.  He has predominantly claimed that his PTSD is the result of being on temporary graves duty in Da Nang, Vietnam, which involved having to tag and handle dead bodies and body parts.  He has also claimed that he was beaten by three drill instructors during boot camp and that Da Nang was under mortar attack 24 hours per day while he was in Vietnam.  

The Veteran's service treatment records are unremarkable for complaints, treatment, or diagnoses related to a psychiatric disorder.  The report of his February 1970 discharge examination reflects that his psychological evaluation was normal.  In addition, there are no treatment records related to the alleged assault during boot camp and personnel records do not reflect any changes in performance or behavior.  His military personnel records reflect that he served as a disbursing clerk in Japan, primarily for the Headquarters and Maintenance Squadron 15, from October 1967 to December 1968, and that he received the Vietnam Service Medal.  His Combat History- Expeditions record indicates that he participated in direct support of military operations in the Republic of Vietnam while a member of the 9th Marine Amphibious Brigade from June 1 to June 11, 1968.  It was during this time period that the Veteran alleges that he worked on graves duty, tagging dead bodies and handling body parts.  He also alleges that he was exposed to mortar fire in Vietnam during this time period.  The Board points out, however, that Veteran's Sea and Air Travel Embarkment Slips only include travel to and from Japan and do not verify that he traveled to Vietnam in June 1968.

In various statements, the Veteran's private psychiatrist, Dr. Jiminez-Soto, opined that the Veteran has PTSD and major depressive disorder and that these diagnoses are related to the Veteran's history of being beaten in boot camp and having to handle dead bodies in Vietnam.  In a September 2003 letter, another private physician, Dr. Rojero, stated that he treated the Veteran as early as October 1994 for palpations and anxiety secondary to Vietnam.  

VA treatment records note that the Veteran was being seen by a private psychiatrist.  No VA examination was conducted in connection with this claim.

Establishing entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Prior to the recent amendment to the regulations, where a determination was made that the Veteran did not engage in combat with the enemy, or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  However, effective July 13, 2010, 38 C.F.R. 
§ 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-01 (July 13, 2010).  

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  These amendments apply to the Veteran's alleged stressor that he was exposed to constant mortar attack while he was in Da Nang, Vietnam.  

As regards the alleged stressor that the Veteran was beaten during boot camp, the Court has held that special consideration must be given to claims for service connection for PTSD based on personal assault.  Patton v. West, 12 Vet. App. 272 (1999).  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  
38 C.F.R. § 3.304(f)(5).  Significantly, 38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  A medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressor; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).  

In this case, the Board finds that further notification and development is needed before a determination can be made on this claim.  

As regards the Veteran's alleged stressor of being beaten in boot camp, the Board points out that the VCAA letters did not advise him that evidence from other sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  See 38 C.F.R. § 3.304(f)(5).

As regards the Veteran's alleged stressor of being on graves duty while in Vietnam, insufficient efforts have been made to verify this stressor.  The RO requested the unit roster for H&MS-15, MAG-15 for June 1968, which was provided by the Personnel Management Support Branch of the Marine Corps in March 2007.  The roster includes the Veteran's name.  The Marine Corps' response letter noted that a stress incident described in detail would very likely be within its capability to verify through various unit records and that date spans of less than 7 days are preferred.  In a January 2008 Memorandum, the RO determined that there was insufficient information to request research from the Marine Corps because the Veteran had not provided specific stressor information; however, the Veteran provided the unit he was attached to, the location, and an 11-day date span.  Given this fairly specific information, the Board finds that an attempt should be made to verify this alleged stressor, including whether or not the Veteran's unit was involved in graves registration duties in Vietnam during this time period.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that fully complies with the notification requirements of 38 C.F.R. § 3.304(f)(5) pertaining to PTSD claims based on in-service personal assault. 

2.  Request a copy of the Veteran's unit history for the time period from June 1 to June 11, 1968 to verify the Veteran's alleged stressor that he was on graves duty and handled dead bodies in Da Nang, Vietnam, or submit the information to the appropriate custodian of records for verification against the unit history. 

3.  Schedule the appellant for a VA examination to determine the nature and etiology of his PTSD.  The claims file must be made available to the examiner for review.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  The examiner should also indicate whether the stressor involved fear of hostile military or terrorist activity-such as from incoming artillery, small arms fire, sniper fire, or mortar attack-adequate to support a diagnosis of PTSD and whether his symptoms are related to the claimed stressor.  A complete rationale for all opinions is required.

If a psychiatric disability other than PTSD is diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any currently present disability is attributable to service.  The examiner must provide a rationale for all opinions rendered.

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


